Citation Nr: 0932413	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-27 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a rating in excess of 50 percent for dysthymic 
disorder with agoraphobia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, made for the Boston, Massachusetts RO, which 
has jurisdiction of the claims folder.

The Board notes that in the representative's August 2009 
Appellant's Brief, a claim to for a total disability rating 
based on individual unemployability (TDIU) was raised.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDING OF FACT

The Veteran's dysthymic disorder with agoraphobia is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms.  He 
shows some irritability and anxiety but no near-continuous 
panic attacks affecting ability to function independently, 
neglect of personal hygiene, or suicidal ideations.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
dysthymic disorder with agoraphobia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9433 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
Veteran in April 2005correspondence and a May 2006 statement 
of the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The statement 
of the case specifically informed the Veteran of the rating 
criteria which would provide a basis for an increased 
rating.  VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  Additionally, a letter dated May 2007 provided 
adequate notice of how effective dates are assigned.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  In 
fact, the Veteran's representative sited the diagnostic code 
under which the Veteran was rated for varicose veins in the 
August 2009 Appellant's Brief.  The claimant was provided the 
opportunity to present pertinent evidence in light of the 
notice provided.  Because the Veteran has actual notice of 
the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication and the guidance of Vazquez-Flores v. Peake 
22 Vet. App. 37 (2008), have been met.




Analysis

By a June 2003 rating decision, the RO granted service 
connection for dysthymic disorder with agoraphobia, and 
assigned an evaluation of 50 percent, effective November 15, 
2002.  In January 2005, the Veteran submitted a claim for an 
increased rating.  A September 2005 rating decision denied 
the Veteran's claim for and increased rating, and the Veteran 
appealed.

The Veteran submitted a letter from a public school system, 
indicating that he had been dismissed as a custodian at the 
school.  The reason for the dismissal was that the Veteran 
had been involved in a physical altercation with another 
employee. 

The Veteran was afforded a VA examination in May 2005.  It 
was noted that he was presently unemployed and was appealing 
his dismissal.  He reportedly was getting no regular 
psychiatric treatment.  The Veteran reported symptoms of 
difficulty concentrating, social withdrawal, trouble 
sleeping, sadness, decreased energy, rage, difficulty 
focusing on his work, and anger at his ex-wife.  The Veteran 
stated that he got extremely agitated, angry and anxious when 
he had to confront someone, and that being around people, 
such as in a grocery store created anxiety for him.  The 
anxiety included symptoms of palpitations, sweating, 
numbness, and feeling agitated.  He was also very sensitive 
to criticism and had low self-esteem.  Mental examination 
revealed a casually dressed Veteran with an anxious tone.  
Rate and flow of speech were within the normal limits.  
Memory function was somewhat scattered but within the normal 
limits.  Affect was that of an individual who is anxious, 
agitated, and who experiences high levels of anxiety and 
emotional lability.  Motor activity was also agitated.  Mood 
was depressed but there was no evidence of suicidal ideation.  
Cognitive functioning was intact, and insight and judgment 
were fair.  The examiner provided diagnoses of mixed anxiety 
with depression and agoraphobia without panic. A Global 
Assessment of Functioning (GAF) score of 50 was assigned, and 
the examiner recommended that the Veteran obtain treatment 
from the VA medical center.  

The present appeal involves the Veteran's claims that the 
severity of his service-connected dysthymic disorder with 
agoraphobia warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran is currently rated at 50 percent for dysthymic 
disorder with agoraphobia under 38 C.F.R. § 4.130, Diagnostic 
Code 9433.

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, 
the VA will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9433, dysthymic 
disorder with agoraphobia is rated under the General Rating 
Formula for Mental Disorders.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to symptoms such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

For the pertinent period the medical evidence of record shows 
that the Veteran's PTSD was characterized primarily by 
complaints of difficulty with concentration, difficulty 
sleeping, irritability, feelings of anxiety, agitation, 
social withdrawal, isolation, decreased energy, and 
depression.  Mood was depressed, but judgment and insight 
were fair.  

There was no evidence of suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, or 
neglect of personal appearance or hygiene.

In general his speech rate and flow were within the normal 
limits and he was appropriately dressed.  Memory functions 
were somewhat scattered but within the normal limits.  The 
Veteran did report irritability and anxiety in crowded 
places, and the February 2005 letter from the public schools 
did indicate that the Veteran was involved in a physical 
altercation.  However, there is no other evidence of any 
other periods of violence or impaired impulse control.

The GAF score assigned in May 2005 (50) does not provide a 
basis for the assignment of a higher disability rating for 
dysthymic disorder with agoraphobia.  According to the Fourth 
Edition of American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
is a scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illnesses.  The GAF score and the interpretation of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).
 
GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

While a GAF score of 50 indicated severe symptoms, after a 
careful review of the entire record, the Board finds that the 
Veteran has not manifested symptoms typically considered 
indicative of the level of impairment to warrant a 70 percent 
rating, to include:  obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance or hygiene.  Thus, the criteria for the next 
higher 70 percent rating for dysthymic disorder with 
agoraphobia have not been met.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 50 percent for dysthymic 
disorder with agoraphobia; the benefit of the doubt doctrine 
is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for dysthymic disorder with 
agoraphobia is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


